Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 38-110 are pending.

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.

3. Claims 38-69 and 86-110 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.

4. Claim 70-85 are accordingly under consideration in the instant application. 

5. Applicant’s IDS, submitted on 2/11/2022 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
6.  Claims 70-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

claims 70-85 are rejected under 35 U.S.C. 112, second paragraph. The claims are indefinite because base claims 70 and 78 and hence their respective dependent claims do not have any active method steps. Accordingly, a person of ordinary skill in the art would not know how to carry out the purification process without knowing which process steps to perform. See MPEP 2173.05(q)

Claim Rejections - 35 USC § 101
7. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 78-85 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  While these claims do not explicitly recite “use”, they merely state the intended result and without any steps, and therefore are not an actual method.

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

10. Claims 70, 72, 74-78, 80 and 83-85 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gastinel et al. (US 5,623,053, of record) and McDonnell (WO2010/048313, of record), in view of Bolton et al. (US 2013/0084648, IDS Ref. of 9/27/2019), of record, Farrington et al. (WO2005/047327, of record), Umana et al. (US 2004/0072290, of record) and Yao et al. (J. Am Chem. Soc. 2002).

With respect to base claims 70 and 78, Gastinel teaches a soluble Fc receptor termed “pHsFcR” which is a combination of a truncated heavy chain of FcRn which excludes the transmembrane domain of said heavy chain and beta2 macroglobulin (column 7, lines 60-63; column 8, lines 55-57; column 10, lines 34-50; example 2) and has a pH determinable binding capability for an antibody (abstract). 

Gastinel teaches that the construct can be attached to a surface and used to isolate/purify antibody from a mixture (column 6, lines 65-67 and spanning to column 7, lines 1-2). 

As the specification as filed at p. 63, lines 23-25 discloses a soluble extracellular domain of FcRn co-expressed with beta 2 macroglobulin as within the scope of the currently claimed "neonatal soluble receptor (FCRn) and beta-2-microglobulin (b2m), the construct of Gastinel is considered to meet the currently claimed “immobilized non-covalent complex of a neonatal Fc receptor (FcRN) and beta-2-microglobulin (b2m) as an affinity chromatography ligand”

Gastinel does not specifically recite that the sFcRn which is attached to the soluble support is used to screen a library of modified antibodies that include at least an FcRn binding portion of an Fc region for those modified antibodies (claim 70). However, the intended use for the construct does not distinguish the construct in the art.  See e.g. MPEP § 2114.

Because Gastinel teaches that the FcRn binds to the Fc portion of antibodies at a pH ranging from about 6.0 to about 6.5 and releases the antibodies at a pH ranging from about 7.5 to about 8.0 (column 7, lines 44-45), the “FcRn-binding portion of the Fc-region” is considered to “exhibit altered binding to the neonatal Fc receptor” as in claim 78. 

With respect to claim 74, Gastinel as noted supra teaches that the construct can be attached to a surface. 

With respect to claim 70, McDonnell also teaches a method of purifying an Fc containing protein such as an antibody using a soluble neonatal Fc receptor (sFcRn) (abstract; ¶29). 

McDonnel teaches that the term “sFcRn” means at least a portion of the extracellular region of the neonatal Fc receptor alpha chain polypeptide and an associated beta2m polypeptide whether said polypeptides are covalently or non-covalently associated (¶40). 

As the specification as filed at p. 63, lines 23-25 discloses a soluble extracellular domain of FcRn co-expressed with beta 2 macroglobulin as within the scope of the currently claimed "neonatal soluble receptor (FCRn) and beta-2-microglobulin (b2m), the construct of McDonnell is considered to meet the currently claimed “immobilized non-covalent complex of a neonatal Fc receptor (FcRN) and beta-2-microglobulin (b2m) as an affinity chromatography ligand”

McDonnell teaches that the sFcRn can be affixed to an absorbent surface for purifying the Fc containing protein (¶47). 

McDonnel does not specifically recite that the sFcRn which is attached to the soluble support is used to screen a library of modified antibodies that include at least an FcRn binding portion of an Fc region for those modified antibodies. However, the intended use for the construct does not distinguish the construct in the art.  See e.g. MPEP § 2114.

With respect to claims 72 and 80, McDonnel teaches that a preferred embodiment for the Fc receptor is the human neonatal Fc receptor from the alpha-chain and beta2m chains (p. 11, lines 1-3), which is considered to meet the limitation “wherein the beta-2-microglobulin is from the same species as the neonatal Fc receptor”. 

With respect to claims 72 and 82, McDonnel teaches that that sFcRn is linked to a support surface (¶s12, 46, 56) and that a variety of such surfaces are known such as agarose and silica (¶9), all of which are considered to meet the limitation “”solid phase”). 

With respect to claims 77 and 85, McDonnel teaches that the term “Fc-containing protein” includes antibodies, Fc fusion proteins, whole antibody molecules, antibody fragments having an Fc region (¶29) which meet limitations in claim 77 such as “antibody fragment”. 

Differences with the claimed invention

The references teachings differ from the claimed invention in the recitation that the non-covalent complex of FcRn and b2m is used with a positive linear pH gradient (claims 70 and 78). (McDonnell teaches purifying Fc-containing proteins by binding them at or below about pH 6.5 and releases them at or above about pH 7 --¶s 48, 69). 

The references also differ in the recitation that the positive linear pH gradient is from a first pH value from about pH 3.5-7.5 and the second pH value is from about 6.0-9.5 (claims 7 and 835) and that the positive linear pH gradient is from about pH 5.5-8.8 (claims 76 and 84)

The references further differ from the claimed invention in the recitation that the non-covalent complex is mono-biotinylated and immobilized to a solid support via avidin. (base claim 70)

Gastinel further teaches that the construct binds to the Fc portion of the antibody at pH ranging from about 5.5-6.5 and releases the Fc portion of the antibody at pH ranging from about 7.5 to about 8.5 (column 7, lines 51-55). 

McDonnell also further teaches that because FcRn binds Fc containing proteins at or below about pH 6.5 and releases them at or above about 7.0, a particular embodiment of the invention includes the step of binding the Fc containing protein to the sFcRn linked surface at or below about pH 7 and the step of eluting the Fc containing protein at or above about pH 7.0. (¶s48, 69). 

McDonnell further teaches that because the FcRn binds Fc-containing proteins at or below about pH 6.5 and releases them at or above at about pH 7, the FcRn in the purification of Fc-containing proteins provides a much milder approach for capturing and purifying these proteins (p. 2, last 2 lines and spanning to p. 3, 1st 2 lines). 

Bolton teaches that polypeptides can be eluted from an Fc receptor medium using a gradient change in pH (¶148; claims 1 and 52). 

Umana also teaches that antibodies can be purified by Protein A affinity chromatography using linear pH gradient elution (¶108).

Bolton and Umana do not teach purification of antibodies on an FcRnFc column using a positive linear pH gradient. 

Farrington teaches purifying human monoclonal antibodies containing altered Fc region using a hFcRnFc column prepared by coupling hFcRn to NHS-activated Sepharose 4 Fast Flow media (p. 131, lines 30-33). Farrington teaches that the column was washed and bound mAbs were eluted with a pH step gradient raising the pH to 8.0 (p. 132, line 7). 

Farrington further teaches biotinylated FcRn fusion protein incubation with streptavidin conjugated donor beads, resulting in reaction mixtures containing the streptavidin-conjugated donor bead bound the Fc/FcRn fusion protein (p. 134, lines 14-22). 

Yao also teaches that the biotin-avidin interaction is one of the strongest noncovalent interactions known and stable toward a variety of hard conditions and has been widely used in standard biochemical assays for immobilization purposes. Yao teaches site-specific biotinylation of proteins followed by immobilization onto avidin-functionalized glass slides.  (p. 8768, 1st ¶). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have mono-biotinylated the FcRN-B2M on-covalent complex taught by Gastinel and McDonnell as a form of immobilization to a solid support. Those of skill in the art would have had reason to do so because Farrington teaches that FcRN fusion proteins can be biotinylated and thereby be bound to streptavidin conjugated donor beads. In addition, Yao teaches that it was known in the art that the biotin-avidin interaction was advantageous for immobilization purposes. There would also be a reasonable expectation of success in site specific (mono-biotinylation) of said proteins given that Yao teaches that techniques were known to site specifically biotinylate proteins followed by immobilization onto avid-functionalized-glass slides (solid subtract). The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a positive linear pH gradient with an affinity chromatography ligand of a non-covalent complex of neonatal Fc receptor (FcRN) and beta-2-microglobulin (b2m) which has been mono-biotinylated.. 

Those of skill in the art would have had reason to do so because both Gastinel and McDonnell teach that the native FcRn-beta2m construct was known to bind antibodies which contain at least an FcRn binding portion of an Fc-region using FcRn which is bound to a solid support. Bolton further teaches that it was known in the art to use gradient changes in pH with mediums which include an Fc receptor, and Umana also teaches that linear pH gradient elution was known in the art for purification of antibodies using chromatography resins. While the combined references do not teach that the linear gradient is positive, one of skill in the art would be highly motivated to perform such as positive gradient given the teachings of Farrington that gradients for hFcRnFc columns are in the positive direction. In addition, both Gastinel and McDonnel teach that binding of the antibody to the FcRn starts at a lower pH range such as 5.5-6.5 and release from the support at the higher pH range of from about 7.5 to about 8.5. Those of skill in the art would accordingly be motivated to use a positive linear pH gradient, starting from a lower to a higher pH to release the Fc containing protein which both Gastinel and McDonnell teach that the Fc containing protein/antibody binds the FcRn column at a lower pH and is released at a higher pH. 

While the combined references do not teach that the specific positive linear pH gradient should start from about pH 5.5 to about pH 8.8 as currently claimed, Gastinel and McDonnel as noted teach that it was known that the antibody/Fc portion binds to the FcRn support at pH ranging from about 5.5-6.5 and release the antibody/Fc at about 7.5 to about 8.5. Accordingly, and in absence of evidence to the contrary, it would appear that starting the gradient in the lower range of 5.5-6.5 which intersects applicant’s claimed range of “form about pH 5.5” to about 7.5 to about 8.5, which intersects applicants claimed “about 8.8” would be a matter of optimization well within the skill of the ordinary artisan. The rationale to do so comes from the teachings of Gastinel that starting ranges for binding/contact are 5.5-6.5 and ranges for releasing the antibody is about 7.5 to about .5 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that immobilization is via biotin/avidin interaction, wherein the biotin is conjugated to the FcRn and the avidin is conjugated to the solid phase, and the complex is mono-biotinylated. A skilled artisan would not have a reason to turn to any of the cited documents because such an immobilization and complex are absent therein. (p. 12, 3rd ¶ of the Response).

This argument was not considered persuasive because Farrington itself teaches biotinylation of the neonatal Fc Receptor (FcRn) for immobilization. In addition, Yao teaches that it was well known in the art to site-specifically biotinylate proteins followed by their immobilization onto avidin-function solid substrates (see discussion supra). 

Applicant further asserts that the invention provides for an unexpectedly high cycle number stability of the ligand. (p. 11, 4th ¶, citing ¶ 190 of the published specification).

This argument was not considered persuasive because Yao as noted supra teaches that it was well known in the art to immobilize proteins in a site specific manner via the bio-avidin interaction onto solid substrates. Farrington also exemplifies a biotinylated Fc/FcRn fusion protein and immobilization of the protein onto acceptor beads (solid substrate). Yao as noted supra also teaches that the biotin-avidin interaction is one of the strongest noncovalent interactions known and stable toward a variety of hard conditions. Given that conjugation of proteins like FcRn via biotin/avidin was well-known in the art, the cycle stability of the ligand would appear to be expected. 

11. Claims 70-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gastinel et al. (US 5,623,053, of record) and McDonnell (WO2010/048313, of record), in view of Bolton et al. (US 2013/0084648, of record), Farrington et al. (WO2005/047327, of record), Umana et al. (US 2004/0072290, of record) and Yao et al. (J. Am Chem. Soc. 2002), as applied to claims 70, 72, 74-78, 80 and 83-85 above.

The prior art teachings of Gastinel, McDonnell, Bolton, Farrington, Umana and Yao are discussed supra.

The teachings differ in the specific recitation that “wherein the neonatal Fc receptor and the beta-2-microglobulin are the human wild-type neonatal Fc receptor and the human wild-type beta-2-microglobulin each independently of each other with 0 to 10 amino acid residues modifications (claim 73 and 81). 

McDonnel further teaches that one or both the heavy chain (alpha-chain) or light chain (beta2m) domains are modified to modulate Fc fusion protein binding. McDonnel teaches that such modification encompasses a mutation or mutations to one or both the alpha-chain or beta2m of sFcRN. (¶s56-59). McDonnell teaches that such modification to modulate Fc fusion protein binding can lead to a more efficient purification of dilute samples of Fc containing proteins of interest (¶56). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a beta-2-microglobulin and human neonatal Fc receptor of the human wild type each independently of each other with 1- to 10 amino acid residue modification in the method of purifying an Fc-containing protein such as an antibody using the SFcRn alpha non-covalently bound to teach other and attached to a solid surface as taught by Gastinel and McDonnell. 

Those of skill in the art would have had reason to do so because McDonnel that in certain embodiment’s one or both of the alpha-chain or beta2m chain of sFcRn are modified to modulate Fc fusion protein binding. So as to lead to a more efficient purification of dilute samples of Fc-containing proteins of interest. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant has not independently argued this section. Accordingly, the examiner refers applicant to the examiner’s rebuttal above. 

Double Patenting
12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. Claims 70-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-35 of copending Application No 17/158,431, in view of Gastinel et al. (US 5,623,053, of record), McDonnell (WO2010/048313, of record), in view of Bolton et al. (US 2013/0084648, of record), Farrington et al. (WO2005/047327, of record) and Yao et al. (J. Am Chem. Soc. 2002).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending ‘431 claim the same method of using a positive linear pH gradient with an FcRn affinity chromatography column (see claim 19). The ‘431 additional claims that the pH gradient is from about pH 5.5 to about pH 8.8 (claim 23). 
While the ‘431 does not specifically recite that the FcRn affinity column includes non-covalent complex of neonatal Fc receptor (FcRn) and beta-2-microglobulin as a ligand McDonnell as noted supra teaches that FcRn consists of a heavy chain (alpha-chain) non-covalently bound to a light chain beta2-microglobulin (¶5) as noted supra. 
While the ‘431 does not recite that the non-covalent complex of FcRn and beta-2-microglobulin is mono-biotinylated and immobilized to a solid support via avidin, conjugation of biotinylated to the complex would have been obvious to one of ordinary skill in the art at the time the invention was made as discussed above in view of Farrington and Yao. 
While the ‘431 does not specifically recite some of the other limitations found in the dependent claims of the current application such as that the beta-2-microglobulin is form the same species as the neonatal Fc receptor or that the neonatal Fc receptor and the beta-3-microglobulin are the human wild type types independently of each other with 1 to 10 amino acid residues modifications, these limitations would have been obvious to one of ordinary skill in the art in view of Gastinel and McDonnell as has been discussed supra.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
14. Claims 70-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No 16/657,753, in view of Gastinel et al. (US 5,623,053) and McDonnell (WO2010/048313), in view of Bolton et al. (US 2013/0084648), Farrington et al. (WO2005/047327, of record) and Yao et al. (J. Am Chem. Soc. 2002).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending ‘753 claim the same method of using a positive linear pH gradient with an FcRn affinity chromatography column where the chromatography is an immobilized non-covalent complex of a neonatal Fc receptor (FcRn) and beta-2-microglobulin (b2m) (see claim 5). 
The ‘753 additionally claims that the pH gradient is from about pH 5.5 to about pH 8.8 (claim 6) and that a first pH value is form pH 3.5 to pH 6.4 to a second pH value form pH 7.4 to pH 9.5 (claim 5).  
While the ‘753 does not recite that the non-covalent complex of FcRn and beta-2-microglobulin is mono-biotinylated and immobilized to a solid support via avidin, conjugation of biotinylated to the complex would have been obvious to one of ordinary skill in the art at the time the invention was made as discussed above in view of Farrington and Yao. 
While the ‘753 does not specifically recite some of the other limitations found in the dependent claims of the current application such as that the beta-2-microglobulin is form the same species as the neonatal Fc receptor or that the neonatal Fc receptor and the beta-e-macroglobulin are the human wild type types independently of each other with 1 to 10 amino acid residues modifications, these limitations would have been obvious to one of ordinary skill in the art in view of Gastinel and McDonnell as has been discussed supra.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
15. No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 9, 2022					/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644